                      Case 3:20-cr-03122-AHG Document 19 Filed 10/08/20 PageID.18 Page 1 of 2
                                                                                                                    f~:; t~, i;:~: [)
                                                                                                                          1

        .,   "·
                                                                                                                              ~-


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                     UL I 15       2020
                                               UNITED STATES DISTRICT CC UR"'
                                                                                                             CU:HK uc-:.: u;s·1 Hi Cl COURT
                                                    SOUTHERN DISTRICT OF CALIFORNI                        ~ O U T H E f ~ OF CALIFORNIA
                                                                                                          BY                              DEPUTY
                        UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                          V.                                   (For Offenses Committed On or After November I, 1987)


                           Juan Pablo Leon-Zarate                                 Case Number:         20cr3122-AHG

                                                                               Samantha B. Jaffe
                                                                               Defendant's Attorney
USM Number                                72037298

• _:
THE DEFENDANT:
[z:J         pleaded guilty to count(s)         1 OF THE INFORMATION

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following of'fense(s):
                                                                                                                                      Count
Title & Section                                Nature of Offense                                                                    Nnmber(s)
s use 1325(a)(l)                               Improper Attempted Entry by an Alien (Misdemeanor)                                         1




     The defendant is sentenced as provided.in pages I through                            2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D           The defendant has been found not guilty on count(s)
                                                                                    dismissed without prejudice on the motion of the United
 [z:J        Count(s) Underlying Complaint                                is
                                                                                    States.

              Assessment : $10.00
 [z:J         Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for ul)der 18 USC 3013 is
              waived and remitted as uncollectible.
 D            JVTA Assessment*: $
                  *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lz:J No fine                            •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                                October 8 2020
                                                                                Date oflmposition of Sentence



                                                                                HON. ALLISON H. GODDARD
                                                                                UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-03122-AHG Document 19 Filed 10/08/20 PageID.19 Page 2 of 2
'AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                Juan Pablo Leon-Zarate                                                   Judgment - Page 2 of 2
CASE NUMBER:              20cr3122-AHG




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




  •    The defendant is remanded to the custody of the United States Marshal.

  •    The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ P.M.
                                                               by-----------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •    Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         20cr3122-AHG
